ORDER ON PETITION FOR REHEARING
Sept. 29, 1995
The petition for rehearing filed by the National Labor Relations Board called to the panel’s attention that neither Executive Cleaning Services, Inc. nor Thru State Maintenance, Inc., Respondents, had petitioned for review of the NLRB order and that the cases had been consolidated wherein the Board was petitioning for enforcement. In granting the petition of AT & T for review and denying the Board’s application for enforcement against it, the panel in no way intended to deny the Board’s petition for enforcement against Executive Cleaning Services, Inc. and Thru State Maintenance, Inc., both of which had not even filed exceptions to the administrative law judge’s decision, much less a motion for reconsideration of the Board’s decision and order reported at 315 NLRB 227, 1994 WL 549297 (1994), or an answer to the application of the Board for enforcement, or a brief on appeal. So that the matter will be clarified as to the petition of the Board for enforcement against Respondents Executive Cleaning Services, Inc. and Thru State Maintenance, Inc.,
It is Ordered that the petition for enforcement against said Respondents be and it hereby is granted.